COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 C&R DOWNHOLE DRILLING, LLC                                  No. 08-16-00251-CV
 F/K/A C&R DOWNHOLE DRILLING,                 §
 INC.,                                                           Appeal from
                                              §
                      Appellant,                              98th District Court
                                              §
 v.                                                        of Travis County, Texas
                                              §
 TEXAS PROPERTY AND CASUALTY                              (TC # D-1-GN-14-004741)
 INSURANCE GUARANTY                           §
 ASSOCIATION,
                                              §
                      Appellee.
                                              §

                                      JUDGMENT

       The Court has considered this cause on Appellant=s unopposed motion to dismiss and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. We further order costs be assessed

against the party incurring same. We further order that this decision be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating